Exhibit 10.7

Execution Version

 

THIRD AMENDED AND RESTATED LIMITED WAIVER

THIS THIRD AMENDED AND RESTATED LIMITED WAIVER dated as of July 31, 2020 (the
“A&R Limited Waiver”) is granted by Bank of Montreal, as administrative agent
(the “Administrative Agent”), on behalf of and at the direction of the Required
Lenders in favour of MGE Niagara Entertainment Inc. (the “Borrower”);

WHEREAS the Borrower entered into a credit agreement dated as of June 10, 2019
(as amended on July 17, 2019 and as may be further amended, modified,
supplemented or restated from time to time, the “Credit Agreement”) with, among
others, Complex Services Inc., as guarantor, the Administrative Agent, and each
of the lenders party thereto from time to time, as lenders (the “Lenders”);

AND WHEREAS in light of the COVID-19 pandemic and in accordance with Applicable
Law, OLG has authorized and directed the temporary closure of the Casino
Facilities (the “Closure”) until the earlier of 3:59:59 a.m. on (i) September
30, 2020, and (ii) the date on which such Casino Facilities are permitted to
open to the public in accordance with Applicable Law, subject to any other
re-opening date by agreement of the parties (the closure, without regard to any
extension thereof, being the “Closure Period”);

AND WHEREAS OLG has agreed to provide certain financial relief to the Borrower
under the COSA during the Closure Period, as further described in the letters
from OLG to the Borrower dated April 19, 2020 and June 12, 2020, copies of which
have been provided to the Lenders;

AND WHEREAS, the Closure has been for a duration of more than 60 consecutive
days which, in the absence of the Previous Limited Waivers (as defined below),
would have resulted in an Event of Default under Section 11.1.11 of the Credit
Agreement (the “Closure Default”);

AND WHEREAS in accordance with Section 9.2.15 of the Credit Agreement, upon the
assignment to, and assumption by, the Borrower of the NFEC Lease (the “NFEC
Lease Assignment Date”), the Borrower is required to contemporaneously deliver
to the Administrative Agent the closing deliverables set out in such Section
(the “NFEC Deliverables”);

AND WHEREAS the Borrower had requested, and the Required Lenders had agreed, in
the Second June Limited Waiver (as defined below) that the Required Lenders
waive the requirement to deliver the NFEC Deliverables on the NFEC Lease
Assignment Date and grant an extension to deliver such documents on or before
July 31, 2020 (the “NFEC Deliverables Date”);

30268344.2

--------------------------------------------------------------------------------

 

AND WHEREAS the Closure was anticipated to result in a breach of the financial
covenants set forth in Sections 9.4.1 and 9.4.2 of the Credit Agreement as at
June 30, 2020 (the “Anticipated June Financial Covenant Breach”), and the
Borrower had requested, and the Required Lenders had agreed, in the Second June
Limited Waiver to waive such Anticipated June Financial Covenant Breach until
July 31, 2020, and waive the delivery of the Compliance Certificate for the
Fiscal Quarter ending June 30, 2020 pursuant to Section 9.1.1.3(a) of the Credit
Agreement (the “Q1 Compliance Certificate”);

AND WHEREAS, pursuant to a Second Amended and Restated Limited Waiver dated as
of June 30, 2020 (the “Second June Limited Waiver”), which amended and restated
an earlier limited waiver dated June 15, 2020 (the “First June Limited Waiver”),
which amended and restated an earlier limited waiver dated May 15, 2020 (the
“May Limited Waiver” together with the First June Limited Waiver and the Second
June Limited Waiver, collectively, the “Previous Limited Waivers”), the
Administrative Agent on behalf of and at the direction of the Required Lenders
waived the Closure Default, the Anticipated June Financial Covenant Breach and
the delivery of the Q1 Compliance Certificate until, and any consequences
thereof, under the Credit Agreement or any other Loan Document, and extended the
NFEC Deliverables Date to, July 31, 2020;

AND WHEREAS, the Required Lenders have agreed to the substitution of the
scheduled form of landlord direct agreement attached to Part I of Schedule
9.2.15 of the Credit Agreement with the scheduled form of landlord direct
agreement attached to the NFEC Lease so long as the lender direct agreement
dated June 11, 2019 between the Administrative Agent and OLG is concurrently
amended and restated to the Administrative Agent’s satisfaction, acting
reasonably (collectively, the NFEC Deliverables as amended and replaced by such
documents are hereinafter, collectively, the “Updated NFEC Deliverables”);  

AND WHEREAS, the Borrower has requested that the Required Lenders extend the
waiver of (i) the Anticipated June Financial Covenant Breach, (ii) the
requirement to deliver the Q1 Compliance Certificate, (iii) any occurrence of
the Closure Default, and any consequences thereof, under the Credit Agreement or
any other Loan Document, and extend the NFEC Deliverables Date, in each case
from the date hereof until September 30, 2020 (such period being referred to
herein as the “Extended Waiver Period”);

AND WHEREAS since the financial covenants set forth in Sections 9.4.1 and 9.4.2
of the Credit Agreement require the Borrower to maintain compliance at all
times, the Borrower has requested that the Required Lenders waive any breach of
the financial covenants resulting from the Closure of the Casino Facilities (the
“Financial Covenant Closure Breaches”) until the end of the Extended Waiver
Period;

AND WHEREAS the Required Lenders have agreed to the requested waivers on the
terms and conditions specified herein;

NOW THEREFORE the parties hereto hereby agree as follows:

1.

Capitalized terms used and not otherwise defined in this A&R Limited Waiver
shall have the meanings given to them in the Credit Agreement or Schedule A
attached hereto, as applicable.

30268344.2

--------------------------------------------------------------------------------

 

2.

The Administrative Agent on behalf of the Required Lenders hereby (i) waives any
occurrence of the Closure Default, the Anticipated June Financial Covenant
Breach and the requirement to deliver the Q1 Compliance Certificate, and any
consequences thereof, under the Credit Agreement or any other Loan Document,
during the Extended Waiver Period, and (ii) waives the Financial Covenant
Closure Breaches, and any consequences thereof, under the Credit Agreement or
any other Loan Document, during the Extended Waiver Period; provided that the
Borrower agrees that, during the Extended Waiver Period:

 

(a)

it shall not request, and the Lenders shall have no obligation to make
available, any Advances under either Credit Facility;

 

(b)

Schedule B of the Credit Agreement is deleted in its entirety and replaced with
Schedule B attached hereto, and the Applicable Margin shall be deemed to be at
Level 5;

 

(c)

it shall at all times maintain Liquidity of not less than $15,000,000;

 

(d)

it shall not make any Distributions pursuant to clause (c) or (e) of the
definition of Permitted Distributions;

 

(e)

it shall not (i) amend, modify, supplement or waive provisions of the Leases,
the MGE Management Agreement, the CNHI Consulting Agreement or the Convertible
Debentures unless such amendment, modification, supplement or waiver would not
increase payments by the Borrower thereunder or otherwise be adverse to the
interests of the Lenders, or (ii) make any Acquisitions; and

 

(f)

by no later than the Tuesday of each week commencing August 4, 2020, it shall
deliver to the Administrative Agent a report on its Liquidity which sets out (i)
the Liquidity of the Borrower as at the last Business Day of the prior one week
period, and (ii) a reconciliation to the Liquidity Forecast and management
commentary as to any material variations.

3.

The Administrative Agent on behalf of the Required Lenders hereby agrees to
extend the NFEC Deliverables Date to September 30, 2020 and accept the delivery
of the Updated NFEC Deliverables on the NFEC Deliverables Date in substitution
for the NFEC Deliverables.

4.

The Borrower agrees that it shall be an Event of Default under the Credit
Agreement if, during the Closure Period, OLG ceases to either (i) provide the
Borrower with full relief from the Threshold (as defined in the COSA) payments
otherwise due under the COSA for more than five (5) Business Days in aggregate
during such period, or (ii) pay to the Borrower the Fixed Component Per Diem (as
defined in the COSA) for more than five (5) Business Days in aggregate during
such period.

30268344.2

--------------------------------------------------------------------------------

 

5.

This A&R Limited Waiver and the amendments and waivers herein shall become
effective on the date on which:

 

(a)

the Administrative Agent has received executed counterparts of this A&R Limited
Waiver;

 

(b)

the Lenders have received a copy of an email from OLG (Dave Pridmore) to the
Borrower pursuant to which OLG agrees to defer, until after the Closure Period,
$27,468,444 of the aggregate amount owing by the Borrower to OLG (being
$34,335,555) in respect of a past fee installment reconciliation, provided a
payment in the amount of $6,867,111 is made by the Borrower to OLG on July 27,
2020; and

 

(c)

an extension fee of 10 basis points on the Commitment of each Lender which
provides its consent to this A&R Limited Waiver shall be paid to the
Administrative Agent for each such Lender’s account.

6.

The waivers contained in this A&R Limited Waiver shall be effective only in this
instance for the duration of the Extended Waiver Period and for the specific
purpose for which they were intended and shall not be deemed to be consents to
any other transaction or matter or waivers of compliance in the future, or
waivers of any preceding or succeeding breach of the same or any other covenant
or provision of the Credit Agreement or any other Loan Document.

7.

This A&R Limited Waiver may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. This A&R Limited Waiver may be executed
by way of electronic signature (including through an information system such as
DocuSign or OneSpan or by any other electronic means) and any such execution of
this A&R Limited Waiver shall be of the same legal effect, validity or
enforceability as a manually executed signature.  Delivery of an executed
counterpart of a signature page to this A&R Limited Waiver by telecopier or by
electronic transmission of a pdf formatted copy shall be effective as delivery
of a manually executed counterpart of this A&R Limited Waiver.

8.

The Borrower, by countersigning this A&R Limited Waiver, confirms that, after
taking into account the waivers provided for herein (i) no Default or Event of
Default has occurred and is continuing as of the date hereof and (ii) the
representations and warranties of the Loan Parties made in or pursuant to the
Credit Agreement and the other Loan Documents are true and correct in all
material respects as of the date hereof (except such representations and
warranties which are specified to be made as of a particular date, in which case
such representations and warranties were true and correct as of such date).

9.

This A&R Limited Waiver constitutes a Loan Document for the purposes of the
Credit Agreement, and amends and restates the Second June Limited Waiver in its
entirety.

10.

This A&R Limited Waiver shall be governed by, and construed in accordance with,
the laws of the Province of Ontario and the federal laws of Canada applicable
therein.

- signature pages follow -

 

30268344.2

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the Administrative Agent has signed this A&R Limited Waiver
on behalf of and at the direction of the Required Lenders effective as of the
first date written above.

 

BANK OF MONTREAL, as Administrative Agent

 

 

By:

/s/ Francois Wentzel

Name:

Francois Wentzel

Title:

Managing Director

 

 

By:

/s/ Steven Latinovich

Name:

Steven Latinovich

Title:

Managing Director

 

 

 

[Signature Page – July 2020 A&R Waiver]

30268344.2

--------------------------------------------------------------------------------

 

The undersigned acknowledges and agrees to the foregoing as of the date first
above written.

 

MGE NIAGARA ENTERTAINMENT INC., as Borrower

 

 

By:

 

Name:

 

Title:

 

 

 

By:

/s/ Navtej Sandhawalia

Name:

Navtej Sandhawalia

Title:

Secretary

 

 

 

[Signature Page – July 2020 A&R Waiver]

30268344.2

--------------------------------------------------------------------------------

 

SCHEDULE A – DEFINITIONS

 

“Cage Cash” means, at any time, the aggregate amount of cash float held by, or
for the account of, any Obligor that is maintained by such Obligor under
Applicable Law or any Material Authorization for the purpose of making change,
redeeming chips and paying winnings to any Person entitled thereto in connection
with the slot machines, table games, and other lottery and related promotional
schemes conducted, managed and operated by any Obligor in the Casino
Facilities.  For certainty, Cage Cash does not include any cash float that is
supplied by, or the property of, a Gaming Authority.”

 

“Liquidity” means the sum of (i) the amount by which the aggregate amount of the
Revolving Facility Commitments then in effect exceed the then outstanding
Obligations plus (ii) Unrestricted Cash of the Obligors.”

 

“Liquidity Forecast” means the forecast prepared by a senior officer of the
Borrower of the Borrower’s Liquidity determined on a weekly basis for the period
commencing April 1, 2020 and ending on December 31, 2020 attached hereto as
Schedule C.”

 

“Unrestricted Cash” means the aggregate amount of cash and Cash Equivalents held
by the Obligors which is subject to a valid first charge under the Security
Documents and not otherwise subject to any Lien or restriction which would
restrict the use thereof by the Obligors and, for greater certainty,
“Unrestricted Cash” includes Cage Cash.”

 




30268344.2

--------------------------------------------------------------------------------

 

SCHEDULE B – APPLICABLE MARGIN

 

Pricing
Level

Total
Leverage Ratio

Bankers’ Acceptances/
Letters of Credit / LIBOR Loans

Prime Rate
Loans / USBR Loans

Undrawn
Fee

5

N/A

5.00%

3.50%

1.25%

4

>4.00x ≤ 5.00x

4.00%

2.50%

1.00%

3

< 4.00x ≥ 3.00x

3.50%

2.00%

0.875%

2

< 3.00x ≥ 2.00x

3.25%

1.75%

0.8125%

1

<2.00x

3.00%

1.50%

0.75%

 




30268344.2

--------------------------------------------------------------------------------

 

SCHEDULE C - LIQUIDITY FORECAST

 

(see attached)

30268344.2